His, Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court as follows:
Mrs. Sacco, with her five children, aged respectively 14,' 11, 7, 4 and 1 year, endeavored to board one of the defendant’s trains, having in her possession three full tickets, being- sufficient transportation for them all *199(children under 12 years paying half fare,' and those under 5 being carried free).
Owing, to some misunderstanding about the children and their ages, she was refused admission to the train unless she should purchase one additional full ticket.
In the confusion the train departed leaving her in a strange town on a rainy night, and for that night she was obliged to accept the hospitality of a stranger and content herself with the limited accommodations which he and his family could provide.
These are the substantial facts as found by the trial J udge, and they seem to be warranted by the evidence.
It is useless to go into circumstances and details, which would serve only to confuse the issues and lengthen this opinion, without affecting our conclusion that it was an error of judgment on the part of defendant's servants to refuse the party admission to its train; and for that error defendant is responsible.
The trial Judge allowed Mrs. Sacco $250 for her own worry and humiliation; of which award we ap'rove. He also allowed Mr. Sacco a like sum for injury to the health of his children, of which there is no proof, and a small doctor’s bill, also not proved. This was' error and the judgment will be amended accordingly.
It is therefore ordered that the judgment appealed from be amended so as to read as follows, to-wit: It .is ordered, adjudged and decreed that there be judgment in favor of Mrs. Joseph Sacco and against the Yazoo & Mississippi Valley R. R. Co., for the full sum of two hundred and fifty dollars ($250.00): It is further ordered that the demand of Joseph Sacco, individually and on behalf of his, minor children, be rejected. And as thus amended the judgment is affirmed, the defendant to pay *200■tiie costs of the lower Court and the said Joseph Sacco to pay the costs of this appeal.
Opinion and decree, March 10th, 1913.
Rehearing refused, April 7th, 1913.